Citation Nr: 0715484	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back strain.

2.  Entitlement to a rating in excess of 10 percent for 
chronic cervical strain, prior to April 6, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
chronic cervical strain, from April 6, 2005.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 through 
February 1992, and from November 2001 through June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The issue of entitlement to a rating in excess of 10 percent 
for service connection for a chronic low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic cervical strain prior to April 6, 
2005 was manifested by pain, but with flexion from 0 to 45 
degrees, extension from 0 to 45 degrees, lateral flexion from 
0 to 30 degrees bilaterally, and rotation from 0 to 80 
degrees bilaterally, and no sensory disturbances in the upper 
extremities

2.  The veteran's chronic cervical strain has been manifested 
by forward flexion limited to 10 degrees with consideration 
of functional factors since April 6, 2005

3.  The veteran has tinea versicolor that is not related to 
any period of active service.   



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic cervical strain prior to April 6, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2002); 38 C.F.R. 
§§  3.159, 4.126, 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a rating of 30 percent for chronic 
cervical strain have been met from April 6, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (2002); 38 C.F.R. §§ 3.159, 4.126, 
4.71a, Diagnostic Code 5237 (2006).

3.  A skin condition was not incurred in, or related to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  

The notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the United States Court of Appeals for Veterans Claims 
(Court) held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, there is no need for additional 
VCAA notice.  

In the instant case, the RO sent a letter in October 2003 
(prior to the January 2004 adverse determination) which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim for 
service connection; (2) that VA would seek to provide; and 
(3) that the veteran was expected to provide.  The letter did 
not explicitly tell the veteran to submit any information or 
evidence in his possession.  It did, however, tell him that 
it was his responsibility to ensure that VA received all 
relevant records not in the custody of a Federal department 
or agency.  This information should have put him on notice to 
submit relevant evidence in his possession.

The veteran has not received VCAA notice on the rating or 
effective date elements of the claim.  Absence of such notice 
is generally not prejudicial.  Dunlap, Overton v. Nicholson, 
20 Vet. App. 427 (2006).  The veteran has not alleged any 
prejudice from the absence of VCAA notice on these elements.  
The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  The veteran had an 
opportunity to participate effectively in the processing of 
his claims, as shown by the fact that he has submitted 
relevant evidence and argument, and participated in a 
hearing.  There has been no prejudice from the notice error.  

The Board further notes that the veteran's service medical 
records, VA treatment records, and private medical records 
have been obtained.  Additionally, the veteran was afforded 
VA examinations of the skin and the cervical spine.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  Thus, VA's duty to assist the veteran has been 
fulfilled.  Accordingly, the Board will address the merits of 
the claim.

Analysis

I.  The claim for increased rating of cervical spine:

In the January 2004, rating decision the RO granted service 
connection for chronic cervical strain, and assigned a 
noncompensable rating, effective June 10, 2003.  By a rating 
decision dated September 2004, the RO raised the initial 
rating to 10 percent, effective June 10, 2003.  Finally, by a 
rating decision dated June 2005, the RO increased the initial 
rating to 20 percent, effective April 2005.

Service medical records from the veteran's second period of 
active duty, indicated complaints of left shoulder and neck 
pain.  A March 2003 Medical Evaluation Board report regarding 
the veteran's low back condition, also indicated neck pain 
with cervical range of motion revealed forward flexion to 45 
degrees, bilateral rotation to 45 degrees and bilateral side-
bending to 30 degrees.

Physical therapy reports dated from August 1999 through May 
2003 show complaints of a stiff neck, and indicated 
essentially normal flexion and extension, intact 
neurovascular upper extremities, good and equal strength in 
the upper extremities, and no muscular tenderness.  A March 
2003 physical therapy report indicated that upon examination, 
the veteran had cervical range of motion on forward bending 
was "100 percent," with strain in the cervical paraspinasl.  
Backward bending was also "100 percent, "rotation to the 
right was to 47 degrees with right greater than left pain, 
and rotation to the left was to 55 degrees with right greater 
than left pain.  

The veteran was provided with a VA examination in October 
2003.  He reported neck pain that tended to run into the left 
shoulder but not the left arm.  Physical examination of the 
cervical spine revealed flexion from 0 to 45 degrees, 
extension from 0 to 45 degrees, lateral flexion for 0 to 30 
degrees bilaterally, and rotation from 0 to 80 degrees 
bilaterally.  There were no sensory disturbances in the upper 
extremities.  While pain was reported on low back motion, 
there was no report of pain or other functional limitation in 
the cervical spine.  The diagnoses included chronic cervical 
strain.  

The veteran was afforded a VA examination of the cervical 
spine in April 2005.  Examination noted that the veteran 
complained of mild stiffness and weakness as well as pain in 
the cervical spine.  Physical examination revealed a normal 
posture, normal head position, and symmetry.  Gait was 
normal.  There was no gibbus, kyphosis, list, scoliosis or 
reverse lordosis.  There was no ankylosis.  

There was mild guarding, pain with motion, and tenderness, 
but no spasm, atrophy, or weakness, regarding both the left 
and right cervical sacrospinalis.  There was flexion from 0 
to 25 degrees with pain beginning at 10 degrees, and 
extension was from 0 to 40 degrees with pain beginning at 15 
degrees.  Lateral right and left flexion was from 0 to 25 
degrees, with pain beginning at 20 degrees.  Lateral left and 
right rotation was from 0 to 45 degrees with pain beginning 
at 40 degrees.  There was additional loss of motion (as 
stated) on repetitive use due to pain, but not due to 
fatigue, weakness, or lack of endurance.  Upon reflex, motor, 
and sensory testing, no abnormalities were detected.  X-rays 
of the cervical spine performed in conjunction with the 
examination revealed a normal cervical spine.  The examiner 
provided a diagnosis of chronic cervical strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

The rating criteria in effect for evaluating spinal 
disabilities were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 
5243 (2005) ("the new criteria").

The new criteria--even if more favorable to the veteran's 
claim--apply only on and after its effective date; while the 
old criteria are potentially applicable to the entire appeal 
period.  VAOPGCPREC 7-2003 (Nov. 19, 2003); see also, Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect 
prior to September 26, 2003), severe limitation of motion of 
the cervical spine warrants a 30 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Mild limitation of motion warrants a 10 percent 
evaluation.  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that cervical strain, 
Diagnostic Code 5237, and degenerative arthritis of the 
spine, Diagnostic Code 5242, are evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides a 10 percent 
evaluation is warranted where there is forward flexion of the 
cervical spine greater that 30 degrees, but not greater that 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A thirty percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the cervical spine and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.

The old rating criteria did not define normal ranges of 
motion.  The new criteria define normal forward flexion of 
the cervical spine as being from zero to 45 degrees; 
extension as from zero to 45 degrees; left and right lateral 
flexion as from zero to 45 degrees, and left and right 
lateral rotation as from zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Note (2) to the General Rating 
Formula for Diseases and Injuries of the Spine (2006).

The only range of motion study during the period from June 
10, 2003 and April 5, 2005, showed normal forward flexion, 
extension and rotation.  There was limitation of motion only 
on lateral flexion, but the veteran retained most of the 
normal range of that motion.  The findings on this 
examination were consistent with those reported during the 
veteran's second period of active service.  There were no 
reports of additional limitation due to functional factors.  
Inasmuch as the veteran had mostly normal ranges of motion, 
more than mild limitation of motion was not shown prior to 
April 5, 2005.

Additionally, the evidence of record for the period between 
September 26, 2003 and April 6, 2005 does not reflect range 
of motion findings that would warrant a higher rating under 
the new rating criteria.  The ranges of forward flexion and 
the combined ranges of motion were well in excess of those 
required for an evaluation in excess of 10 percent.  

The evidence of record for the period from April 6, 2005 
forward includes the VA examination on April 6, 2005, that 
examination showed flexion to 25 degrees, but with pain 
beginning at 10 degrees.  Under the new criteria, a 30 
percent rating is warranted where forward flexion is limited 
to 15 degrees or less.  The finding of pain at 10 degrees is 
essentially a finding of additional limitation due to 
functional factors that meets the criteria for a 30 percent 
rating.  38 C.F.R. §§ 4.40, 4.45.

The veteran retained significant motion, ankylosis was not 
demonstrated, and there is no evidence of associated 
neurologic impairment.  As such, the preponderance of the 
evidence is against the grant of an evaluation in excess of 
30 percent.

The old rating criteria also do not provide for a rating in 
excess of 30 percent on the basis of limitation of motion.  
Disc disease has not been found, and a rating under the old 
Diagnostic Code 5293 is not warranted.  Diagnostic Code 5295 
pertains to lumbosacral strain, rather than to strain in the 
cervical spine.

Under the circumstances, a rating in excess of 10 percent is 
not warranted from June 10, 2003 to April 6, 2005 for 
cervical spine strain.  A rating of 30 percent is warranted 
from April 6, 2005.  In reaching these conclusions, the Board 
has resolved reasonable doubt in the veteran's favor, where 
applicable.  The preponderance of the evidence is against the 
grant of rating higher than those awarded in this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 4.7, 4.21.


II.  The claim for service connection for a skin condition:

Service connection will be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be established for any disease first 
diagnosed after service, if all the evidence, including that 
pertinent to service established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An April 1988 examination and report of medical history for 
commission into service noted no skin abnormalities.  On a 
December 1991 report of medical history for a medical 
evaluation board, the veteran indicated a history of skin 
disease, which was clarified to be "acne-like skin lesions 
since Korea."  However, a medical examination of the same 
date indicated normal skin.  

An April 1992 disability examination noted an area of 
hyperpigmentation in the lower right chest with no 
neurocutaneous stigmata.  A general medical examination of 
the same date revealed a diagnosis of mild papillar pustular 
acne on the back.  

The veteran entered active duty again in November 2001.  
Service medical records from this period of active duty, 
November 2001 through June 2003, revealed complaints of a 
skin condition.  In an April 2002 retention examination did 
not show any abnormalities of the skin.  In a July 2002 
report of medical history, the veteran complained of a skin 
rash.  In a subsequent report of medical history, dated 
January 2003, the veteran did not note a history of skin 
diseases.  On an examination dated January 2003, the examiner 
noted mild folliculitis on the abdomen.  

A May 2003 hospital report indicated complaints of the eyelid 
over the right eye being flaky and itchy.  The physician 
provided a diagnosis of blepharitis.  

An October 2003 VA examination indicated that the veteran 
complained of an itchy rash on his chest, back and arms, 
developing after he became very sweaty, but would disappear 
after a shower.  Upon examination, there was no rash present.  
The examiner provided a diagnosis of heat rash that develops 
when the veteran perspired and got warm and disappeared after 
cooling off, based on the veteran's history.  

The veteran testified at an RO hearing in January 2005.  He 
stated that his skin condition first began back in 1987 
during ranger school, where he was in a very humid 
environment without the ability to wash properly.  From that 
time, it had been a persistent problem.  The veteran also 
testified that the condition was primarily brought on by heat 
or sweating, and that it was less pronounced when he was cool 
and clean.  

The veteran was afforded a VA examination of the skin in 
April 2005.  The examiner, without reviewing medical records, 
noted a skin condition since 1987 of tinea versicolor with 
reddish brown lesions on the torso based on a history 
provided by the veteran.  The examiner stated that the 
condition was intermittent with remissions and breakouts 
occurring in heat or with sweating.  The examiner noted 
symptoms of small clear vesicles that produced clear fluid.  
The examiner provided a diagnosis of tinea versicolor and 
opined that the condition was at least as likely as not 
caused by or the result of the skin condition present in 
service.  

However, in a May 2005 addendum, the examiner noted that a 
review of the service medical records did not show reddish-
brown lesions, but rather showed some papulonodular skin 
lesions diagnosed as either heat rash or acne.  The examiner 
further noted that the veteran was not diagnosed with tinea 
versicolor while in service.  The examiner stated that when 
the veteran presented for the April 2005 examination, he did 
have evidence of tinea versicolor but no evidence of 
papulonodular skin rash.  Based on the above, the examiner 
stated that if the veteran's history given at the April 2005 
examination is considered, then it is as likely as not that 
the veteran's tinea versicolor is the same as the veteran 
reported having in service.  However, the examiner noted that 
if only medical records are to be considered, the tinea 
versicolor is less than likely related to the papulonodular 
skin rash that was present during service.  The examiner 
concluded that the tinea versicolor was "less than likely" 
related to the papulonodular skin rash he had in service.

The veteran currently has tinea versicolor, and he thus meets 
the requirement for service connection that there be a 
current disability.  Service medical records show some 
complaints of acne-like skin lesions, and mild folliculitis.  
The element of an in-service disease is, also satisfied.

The only competent opinions on the final element for service 
connection, evidence of a link between in-service disease and 
current skin disease, was provided by the VA examiner in 
April and May 2005.  While the examiner initially thought 
there was such a connection, he concluded after looking at 
the record, that there was no likely link between the current 
skin disease and the skin conditions noted in service.

The April 2005 opinion is of little probative weight because 
it was ultimately refuted by the person who had provided it, 
and because it was based on an inaccurate history furnished 
by the veteran.  The veteran reported a history of tinea 
versicolor since service, while the service medical records 
indicate that this condition was not present, and the VA 
examination shortly after service in October 2003 showed that 
there was no skin disease.  An assessment based on an 
inacurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998).

Accordingly, the preponderance of the evidence is against a 
nexus between the veteran's skin condition and service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

A rating in excess of 10 percent for cervical strain from 
June 10, 2003 to April 5, 2005 is denied.

A rating of 30 percent for cervical strain is granted for the 
period beginning April 6, 2005.

Service connection for a skin condition is denied.


REMAND

The record shows that the veteran has consistently complained 
of pain, weakness, numbness, tingling, and decreased sensory 
of the lower extremities, specifically the left lower 
extremity.  The veteran also complained of radiation of pain 
to the left buttocks, and left thigh radiating down to his 
posterior calf, occasionally affecting his gait.  
Radiological reports show a herniated disc at the L2-3 and 
possibly at the L1-2.  His disability is potentially ratable 
in part on the basis of neurologic impairment but he has not 
had a contemporaneous neurologic examination.  Although the 
record contains some neurologic findings it does not contain 
sufficient information to rating the neurologic aspect of the 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
the neurological impairment due to his 
service-connected lumbar spine 
disability.  The examiner should 
specifically address the following:

(a)  Identify the nerve or nerves 
that are affected by the veteran's 
service-connected lumbar strain, and 
discuss the severity of the impairment 
caused by the affected nerve(s).  In 
this regard, please state whether 
there is any paralysis of the affected 
nerve, and if so whether it is 
complete or incomplete and whether 
such paralysis is mild, moderate or 
severe.

(b)  Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, incoordination or pain 
attributable to the service connected 
low back disability; these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. 

The examiner should express an opinion 
on whether pain could significantly 
limit functional ability during flare-
ups or when the low back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

(c)  Provide an opinion as to the 
severity of the veteran's disc 
disease.

The claims file should be made 
available to and reviewed by the 
examiner in connection with the 
examination.

2.  After the foregoing, review the 
veteran's claim.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.
        
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


